Exhibit23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Energy Recovery, Inc. San Leandro, CA We hereby consent to the incorporation by reference in the Registration Statements on Form S-8 (Nos. 333-152142 and 333-165559) of Energy Recovery, Inc. of our reports dated March 13, 2012, relating to the consolidated financial statements and financial statement schedule, and the effectiveness of Energy Recovery, Inc.'s internal control over financial reporting, which appear in this Form 10-K. /s/ BDO USA, LLP San Jose, California March13, 2012
